Exhibit 10.1

 

LOGO [g4524411.jpg]

December 11, 2012

Nicholas D. Latrenta

Executive Vice President and General Counsel

Dear Nick:

We appreciate your offer to remain with MetLife for a limited period of time to
ensure a smooth transition to your successor General Counsel, and we are pleased
to memorialize arrangements for you to do so in this letter. Your
professionalism and dedication throughout your career with MetLife has
exemplified what our executives and associates can achieve.

Beginning with the date that your successor General Counsel of MetLife, Inc.
begins employment, your own employment with MetLife will continue on an at-will
basis in the position of “Special Counsel” and your monthly base salary rate
will be adjusted to $43,000 payable on MetLife Group, Inc.’s normal payroll
schedule. Your duties will include providing legal advice to and otherwise
consulting with the General Counsel and the Chief Executive Officer of MetLife,
Inc. and others at MetLife as an attorney for MetLife, Inc. and its affiliates,
on an as needed basis. In light of the substantial change in your role and time
expected to be spent on MetLife matters, you will have a separation from service
for deferred compensation payment purposes, in accordance with Internal Revenue
Code Section 409A, effective the date your new duties under this agreement
begin.

In your new role, you will report to the Chief Executive Officer of MetLife,
Inc., but will no longer be a member of the Executive Group or an officer or
director of MetLife, Inc. or any affiliate of MetLife, Inc., or a trustee or
fiduciary of any trust or benefit plan associated with MetLife, or a
representative of MetLife on any committees or association; your resignation
from these positions will be effective on the date you assume your Special
Counsel position.

During your employment, you will remain eligible for MetLife’s compensation and
benefit plans subject to their terms. MetLife, Inc. will also indemnify you and
hold you harmless from any and all claims arising out of or in connection with
any service or advice that you provide during this period, including but not
limited to attorney’s fees and costs, to the same extent as it indemnifies and
holds harmless its officers under its bylaws.

We understand your intention to retire from MetLife effective March 31, 2013,
and we expect that the transition and other matters on which you are needed
should conclude by that time.



--------------------------------------------------------------------------------

In order to memorialize our common understanding, please return one signed copy
of this letter to me. If you have any questions, please contact me. The terms of
this letter are subject to review and approval by the MetLife, Inc. Compensation
Committee and Board of Directors.

 

Sincerely, MetLife, Inc. By:  

/s/ Frans Hijkoop

  Frans Hijkoop   Executive Vice President and   Chief Human Resources Officer I
accept these arrangements.

/s/ Nicholas D. Latrenta

Nicholas D. Latrenta

12/11/12

Date

 

2